internal_revenue_service number release date index number 1400b cc psi 6-plr-117750-99 date legend taxpayers district property property a b c d a b c d e f plr-117750-99 g h i j k l m dear this letter responds to a request for a private_letter_ruling dated date and subsequent submissions filed by you on behalf of taxpayers taxpayers husband and wife requested several rulings with respect to the application of sec_1400b and sec_1397b of the internal_revenue_code to two commercial properties taxpayers represent that the facts are as follows taxpayers file joint federal_income_tax returns taxpayers utilize the cash_method_of_accounting and report income on the basis of an annual_accounting_period which runs from january to december district has examination jurisdiction over the federal tax returns filed by taxpayers in a taxpayers purchased property for dollar_figureb the approximate value of the land at that time was dollar_figurec property consists of a building and land upon which the building is located the building was depreciated under the straight-line method_of_depreciation the adjusted_basis of the building as of d is zero the estimated value of the land as of d is dollar_figuree property was treated as a commercial rental property from the time taxpayers acquired it the tenants included a b and c property is located in a census_tract with a poverty rate of percent or more based on the census from f to g improvements were made to property consisting of enlarging a parking lot at a cost of dollar_figureh and replacing an air conditioner for dollar_figurei c operated a senior day care facility on property until taxpayers sold the property to d for dollar_figurej closing of the sale of property occurred on k the husband also owns a one-half interest in property which is commercial plr-117750-99 property property was transferred to the husband and his sister by deed_of_gift as equal joint_tenants in l the husband and his sister own only the land of property and do not own the improvements thereon property is located in a census_tract with a poverty rate of percent or more based on the census rulings requested with respect to property taxpayers request the internal_revenue_service to rule that the holding_period required pursuant to sec_1400b during which substantially_all of the use of taxpayers’ property was in taxpayers’ dc zone business is comprised of the five year period immediately preceding the sale of property and accordingly taxpayers’ property constitutes a dc zone business property within the meaning of sec_1400b and a dc zone asset within the meaning of sec_1400b the gross_income of taxpayers for the m taxable_year shall not include any qualified_capital_gain realized from the sale of property1 except for any portion of gain that would be treated as ordinary_income under sec_1245 or sec_1250 any gain realized by taxpayers from the sale of property shall be treated as qualified_capital_gain within the meaning of sec_1400b any gain realized by taxpayers from the sale of property shall be treated as gain attributable to the taxable_year in which the sale of property occurred for purposes of sec_1400b taxpayers’ property satisfies the requirements to be treated as substantially improved as defined in sec_1400b taxpayers’ rental of property constitutes a qualified_business within the meaning of sec_1397b and taxpayers’ rental of property satisfies the requirements of a qualified_proprietorship pursuant to sec_1397b and accordingly constitutes an enterprise_zone_business within the meaning of sec_1397b and a dc zone business within the meaning of sec_1400b with respect to property taxpayers request the service to rule that provided that at least percent of the gross rental income received from property is from enterprise zone businesses the husband’s rental of his one-half interest in property constitutes a qualified_business within the meaning of section plr-117750-99 1397b d and if the answer to is affirmative the husband’s rental of property satisfies the requirements of a qualified_proprietorship pursuant to sec_1397b and accordingly constitutes an enterprise_zone_business within the meaning of sec_1397b and a dc zone business within the meaning of sec_1400b law and analysis under sec_1400b gross_income does not include qualified_capital_gain from the sale_or_exchange of any dc zone asset held for more than years under sec_1400b dc zone asset means any dc zone business property sec_1400b defines dc zone business property as tangible_property if the property was acquired by the taxpayer by purchase as defined in sec_179 after date and before date the original_use of the property in the dc zone commences with the taxpayer and during substantially_all of the taxpayer’s holding_period for the property substantially_all of the use of the property was in a dc zone business_of_the_taxpayer sec_1400b provides a special rule for property that is substantially improved under sec_1400b property including any land on which the property is located will be treated as acquired by the taxpayer by purchase after date and before date and the original_use of the property in the dc zone will be considered to have commenced with the taxpayer if the property is substantially improved by the taxpayer before date under sec_1400b property shall be treated as substantially improved by the taxpayer only if during the 24-month period beginning after date additions to basis for the property in the hands of the taxpayer exceed the greater of an amount equal to the adjusted_basis of the property at the beginning of the 24-month period in the hands of the taxpayer or dollar_figure sec_1400b defines the dc zone as all census tracts located in the district of columbia for which the poverty rate is not less than percent as determined on the basis of the census sec_1400b defines a dc zone business for purposes of sec_1400b as any enterprise_zone_business as defined in sec_1397b with certain modifications sec_1397b defines an enterprise_zone_business as meaning any qualified_proprietorship with modifications specified in sec_1400b section plr-117750-99 1397b c defines a qualified_proprietorship to mean with respect to any taxable_year any qualified_business carried on by an individual as a proprietorship if for such year the requirements set forth in sec_1397b - are met sec_1397b provides that except as otherwise provided in sec_1397b the term qualified_business means any trade_or_business under sec_1397b the rental to others of real_property located in an empowerment_zone shall be treated as a qualified_business if and only if the property is not residential_rental_property as defined in sec_168 and at least percent of the gross rental income from the real_property is from enterprise zone businesses for the rental of tangible_personal_property sec_1397b provides that the rental to others of tangible_personal_property shall be treated as a qualified_business if and only if at least percent of the rental of such property is by enterprise zone businesses or by residents of an empowerment_zone sec_1400b provides that except as otherwise provided in this subsection the term qualified_capital_gain means any gain recognized on the sale_or_exchange of a capital_asset or property_used_in_the_trade_or_business as defined in sec_1231 sec_1231 provides that the term property_used_in_the_trade_or_business generally means property_used_in_the_trade_or_business of a character which is subject_to the allowance for depreciation provided in sec_167 held for more than year and real_property used_in_the_trade_or_business held for more than year which is not inventory_property held primarily_for_sale_to_customers a copyright or similar_property or a united_states government publication sec_1400b provides that the term qualified_capital_gain shall not include any gain attributable to periods before date or after date sec_1400b provides that the term qualified_capital_gain does not include any gain which would be treated as ordinary_income under sec_1245 or under sec_1250 if sec_1250 applied to all depreciation rather than the additional_depreciation property issue sec_1 and with respect to property taxpayers’ request raises issues directly related to the application of sec_1400b to the sale of this property plr-117750-99 in the present case taxpayers represent that property is commercial rental sec_1400b provides that gross_income shall not include qualified capital property and is located in a census_tract with a poverty rate of percent or more based on the census taxpayers also represent that they acquired property in a which is before and owned property for more than years before selling it on k further taxpayers made improvements to property after date and before k gain from the sale_or_exchange of any dc zone asset held for more than years emphasis added assuming the requirement under sec_1400b is satisfied property would be treated as dc zone business property and a dc zone asset beginning as of the date the property is substantially improved under sec_1400bb ii consequently for purposes of sec_1400b taxpayers only held the property as a dc zone asset for approximately months prior to its sale that is from g to k accordingly sec_1400b does not apply to taxpayers’ sale of property and as a result taxpayers’ gain realized from the sale of property is not excluded from gross_income pursuant to sec_1400b issues because sec_1400b does not apply to taxpayers’ sale of property issue sec_3 through which are directly related to the primary issue of the application of sec_1400b to the sale of property are rendered moot accordingly we decline to issue rulings on issue sec_3 through property with respect to property taxpayers’ request raises issues relating to the application of sec_1400b to the husband’s one-half interest in this property in the present case taxpayers represent that property is commercial property and is located in a census_tract with a poverty rate of percent or more based on the census taxpayers also represent that property was transferred to the husband and his sister by deed_of_gift as equal joint_tenants in l which is before sec_1400b of the code provides that gross_income shall not include qualified_capital_gain from the sale_or_exchange of any dc zone asset held for more than years emphasis added under sec_1400b the term dc zone asset is defined as including dc zone business property one of the requirements for eligibility as a dc zone business property is that tangible_property be acquired by the taxpayer by purchase after date and before date sec_1400b because the husband acquired his one-half interest in property before the husband’s one-half interest in property does not constitute dc zone plr-117750-99 business property accordingly the sale of such property by the husband could never be subject_to sec_1400b because sec_1400b could not apply to the sale of the husband’s one-half interest in property issues and which are related to the issue of the application of sec_1400b to property are rendered moot accordingly we decline to issue rulings on issues and no opinion is expressed or implied as to the federal tax consequences of this transaction under any provision not specifically addressed herein this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this ruling is being sent to taxpayers sincerely yours kathleen reed kathleen reed senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy
